Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stuart H. Mayer on 2/16/21.

The application has been amended as follows: 

	IN THE CLAIMS:

	1.	Please AMEND Claim 1 as follows:
Claim 1.	(Currently Amended) A method for transdifferentiating fibroblasts into chondrocytes, comprising:
	forming a micromass of fibroblasts by culturing fibroblasts seeded a concentration of 1 x 106 cells/mL to 1 x 108 cells/mL; and
	applying an electrical stimulation to the micromass of fibroblasts while culturing the micromass of fibroblasts in a culture medium not containing growth factors,
	wherein at least a portion of the fibroblasts transdifferentiate into chondrocytes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present amendment overcomes the final issues of record against the claims.  In addition, as noted in the OA of 8/31/20, the inventors NPL: Kwon, et al. (22 December 2016) “Electrical stimulation drives chondrogenesis of mesenchymal stem cells in the absence of exogenous growth factors”, Nature, Scientific Reports, 6: Article 39302, 13 pages, demonstrates the claims are free of the art of record.  Thus, Claims 1, 3, and 5-8 are allowed.
Finally, it is noted that the IDS filed 8/31/18 is again supplied herewith.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633